UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALFREDO CIANFANO,

                                 Plaintiff,
                                                                  No . 18-CV-7882 (KMK)
         -v-
                                                                 ORDER OF DISMISSAL
 VILLAGE OF TUCKAHOE, et al.

                                 Defendants.




KENNETH M . KARAS, District Judge:

        By Opinion & Order dated July 30, 2019, the Court granted Defendants' Motion to

Dismiss. (Dkt. No. 20.) The Opinion dismissed Plaintiffs claims without prejudice and granted

Plaintiff 30 days to amend. (Id.) A copy of that Opinion was mailed to Plaintiffs recorded

address the next day. (See Dkt. (entry for 7/31/2019).) Plaintiff did not amend within 30 days,

and has had no further contact with the Court.

        On September 10, 2019, the Court issued an Order directing Plaintiff to show cause why

this case should not be dismissed for failure to prosecute. (Dkt. No . 22.) A copy of that Order

was mailed to Plaintiffs recorded address the next day. (See Dkt. (entry for 9/11 /2019).). To

date, Plaintiff has not responded to the Order to Show Cause or otherwise communicated with

the Court. Accordingly, the Court dismisses the Action for failure to prosecute.

       This Court has the authority to dismiss a case for failure to prosecute. See Fed. R. Civ. P.

41 (b). Rule 41 (b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff "fails to prosecute or to comply with these rules or a court

order." Although Rule 41 (b) expressly addresses a situation in which a defendant moves to

dismiss for failure to prosecute, it has long been recognized that a district court has the inherent
authority to dismiss for failure to prosecute sua sponte. See LeSane v. Hall 's Sec. Analyst, Inc.,

239 F.3d 206,209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,630 (1962)).

        While dismissal under Rule 41 (b) is subject to the sound discretion of the district courts,

see US. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 250-51 (2d Cir. 2004), the Second

Circuit has stated that a Rule 41 (b) dismissal is a "harsh remedy to be utilized only in extreme

situations," LeSane, 239 F.3d at 209 (internal quotation mark omitted) (quoting Theilmann v.

Rutland Hosp. , Inc., 455 F.2d 853 , 855 (2d Cir. 1972)). However, it has also stated that the

authority to invoke dismissal for failure to prosecute is "vital to the efficient administration of

judicial affairs and provides meaningful access for other prospective litigants to overcrowded

courts." Lyell Theatre Corp. v. Loews Corp., 682 F.2d 3 7, 42 (2d Cir. 1982).

       Before exercising its discretionary authority to dismiss for failure to prosecute, a district

court should consider the following factors:

        [ 1] the duration of the plaintiff's failures, [2] whether plaintiff had received notice
       that further delays would result in dismissal, [3] whether the defendant is likely to
       be prejudiced by further delay, [4] whether the district judge has take[n] care to
       strik[ e] the balance between alleviating court calendar congestion and protecting a
       party's right to due process and a fair chance to be heard . . . and [5] whether the
       judge has adequately assessed the efficacy of lesser sanctions.

Hardimon v. Westchester County, No. 13-CV-1249, 2014 WL 2039116, at* 1 (S .D.N .Y. May 16,

2014) (alterations in original) (quoting LeSane, 239 F.3d at 209). No single factor is dispositive.

See LeSane, 239 F.3d at 210; Hardimon , 2014 WL 2039116, at *1.

        The Court concludes that these factors weigh in favor of dismissal of this Action.

Plaintiff has not communicated with the Court regarding this Action since June 11 , 2019. (See

Dkt. Nos. 19.) On July 31, 2019, Plaintiff was advised that failure to amend within 30 days may

result in dismissal of the case, and over four months have now elapsed. The Court' s September

10, 2019 Order to Show Cause indicated that Plaintiffs failure to show cause within 30 days


                                                  2
would result in the Court dismissing the case with prejudice without further notice. (Dkt. No.

22.) As of the date of this Order, over 60 days later, Plaintiff still has not responded.

          Accordingly, Plaintiffs case is dismissed with prejudice for failure to prosecute. See,

e.g. , Mena v. City of New York, No. 15-CV-3707, 2017 WL 6398728 , at *2 (S.D .N .Y. Dec. 14,

2017) (noting that "a pro se plaintiff is not exempt from complying with court orders and must

diligently prosecute his case"); Capogrosso v. Troyetsky, No . 14-CV-381 , 2015 WL 4393330, at

*5 (S.D.N.Y. July 17, 2015) (finding the fact that the plaintiff "has not responded to efforts to

contact her" weighs in favor of dismissal for failure to prosecute); Savatxath v. City of

Binghamton, No. 12-CV-1492, 2013 WL 4805767 , at *l (N.D .N .Y. Sept. 9, 2013) (dismissing

case for failure to prosecute after the plaintiff "neglected to comply with an order ... requiring

him to notify the court ... as to why th[ e] action should not be dismissed for failure to

prosecute"); Smalls v. Bank ofN Y , Nos . 05-CV-8474, 07-CV-8546, 2008 WL 1883998, at *4

(S.D.N.Y. Apr. 29, 2008) (dismissing case for failure to prosecute where the court received no

communication from the plaintiffs for nearly two months); Robinson v. United States, No. 03-

CV-1001 , 2005 WL 2234051 , at *2 (S.D .N. Y. Sept. 8, 2005) ("Only the Plaintiff can be

responsible for notifying the court and the Defendant of his updated address, and Plaintiffs

failure to do so has made it impossible to provide him any notice. ").

          The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated :           December    l , 2019
                  White Plains, New York




                                                    3
